Citation Nr: 1523402	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stroke.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right hip disorder and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left hip and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Initially, the Board recognizes that the Veteran has presented evidence of multiple right and left hip disorders.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for right and left hip disorders, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen; a diagnosis defines the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  The Board thus is re-characterizing the Veteran's claims for service connection for right and left hip replacements as claims to reopen.  As will be further discussed below, such claims, based on diagnoses and symptoms of record previously, had already been finally denied by the RO.  However, as the Board is reopening these claims, the Veteran is not prejudiced by the Board's re-characterizations.

The issues of entitlement to service connection for left knee disorder and right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1972 to October 1973.  

2.  On September 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeals, for service connection for PTSD and a stroke, is requested.

3.  A final, April 2007 RO decision declined to reopen the appellant's claim for service connection for a left knee disorder; the RO found that there was no medical evidence supporting that a left knee sprain occurred in or was caused by service.  

4.  A final, March 2004 RO decision denied service connection for right and left hip disorders; the RO found that neither condition occurred in nor was caused by service.  

5.   The evidence associated with the claims file since the April 2007 final denial relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for a left knee disorder.  

6.   The evidence associated with the claims file since the March 2004 final denial relates to an unestablished fact necessary to substantiate the appellant's claims of service connection for right and left hip disorders.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals, for service connection for PTSD and a stroke, by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The April 2007 and March 2004 decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for right and left hip disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD and a Stroke

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeals for service connection for PTSD and a stroke, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for PTSD and a stroke, and they are dismissed.

II. New and Material Evidence Claims

As the Board's reopening of the claims for service connection for a left knee disorder and right and left hip disorders herein constitutes a complete grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations

The appellant seeks service connection for a left knee disorder and for right and left hip disorders.  He claims that he injured his left knee in service, while playing football.  He further claims that his right and left hip disorders developed secondary to his left knee disorder.  (September 2014 Board hearing).  

Service treatment records document that the Veteran received treatment for the left knee.  His separation examiner noted that the Veteran had a history of his left knee going out over the past two years, but that X-rays were negative, and he was treated with quadriceps exercise.  The examiner found no left lower extremity abnormalities.  (September 1973 separation examination).  Also, one record documents treatment after the Veteran slammed down his left knee while playing football; an X-ray was negative for a fracture and the medical provider diagnosed the Veteran with a sprain of the left knee.  (October 10, 1973).

As to the left knee disorder, in a February 1991 decision, the RO determined that there were no residuals for the left knee sprain, as it was an acute and transitory problem, which resolved without residuals.  

In September 2006, the RO denied service connection for right knee pain, diagnosed as chronic synovitis plus symptomatic patellar chondromalacia with degenerative arthritis, and denied reopening a claim for residuals of left knee sprain.  The RO found that arthritis did not develop during service or to a compensable level within a year of service, and that no new and material evidence had been submitted as to residuals of a left knee sprain. 

Also, in an April 2007 rating decision, the RO again denied the claim for service connection for a left knee disorder, finding that no new and material evidence had been submitted for a left knee sprain or arthritis.    

As to the right and left hip disorder claims, in a March 2004 rating decision, the RO denied service connection for a left total hip replacement and a right hip condition, finding that neither condition occurred in nor was caused by service.

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

As to the left knee disorder claim, the appellant did not file an application for review on appeal within one year of any of the decisions.  Therefore, such decisions are final.  

In this regard, for the left knee disorder claim, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. To the extent that the AOJ received any additional evidence following the February 1991 or September 2006 rating decisions, such claims were subsumed in the April 2007 rating decision.  Following the April 2007 rating decision, the AOJ did not receive any new and material evidence within a year of that rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in December 2008.  

As to the right and left hip disorder claims, the appellant filed a notice of disagreement in November 2004 with respect to the March 2004 denial of service connection.  The RO subsequently issued a statement of the case in December 2006, and the Veteran filed a substantive appeal in January 2007.  However, in March 2007, he withdrew his appeal of those claims and did not submit any additional evidence regarding those claims.  38 C.F.R. § 20.204.  Therefore, the March 2004 rating decision is final.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior to the final March 2004 rating decision for right and left hip disorders and the April 2007 rating decision for the left knee disorder, the evidence of record consisted of general complaints of, or treatment for, the left knee and the bilateral hips.  

Since the March 2004 rating decision for right and left hip disorders and the April 2007 rating decision for the left knee disorder, the appellant provided personal statements wherein he claimed that he had chronic knee pain since service and that the hip disorders developed secondary to the left knee disorder.  He also claimed that his VA medical provider informed him that the left knee disorder was a contributing factor to his right and left hip disorders.  (September 2014 Board hearing).  

The Board concludes that the new lay evidence of record suggests evidence of a chronic left knee disorder since service and that right and left hip disorders developed due to the left knee disorder.  The additional evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims when considered with the old evidence.  The claims for entitlement to service connection for left knee disorder and right and left hip disorders are reopened. 


ORDER

The appeals for service connection for PTSD and a stroke are dismissed.

As new and material evidence has been received to reopen a claim for service connection for a left knee disorder, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for a right hip disorder, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for left hip disorder, the appeal, to this extent, is granted.


REMAND

The Veteran contends that he has had a chronic left knee disorder since service, when he repeatedly injured his left knee playing football, and that his right and left hip disorders developed secondary to the claimed left knee disorder.  (September 2014 Board hearing).

In June 2012, the Veteran underwent a VA examination; however, the VA examiner did not note or consider all the Veteran's prior left knee diagnoses, other than a knee sprain.  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records document treatment for the left knee.  (September 1973 separation examination; October 10, 1973 service treatment record).

Also, VA medical records document an X-ray finding of an intact left knee and a diagnosis of chronic synovitis and symptomatic patellar chondromalacia (September 29, 1993 VA medical record), a history of gout (September 17, 1993 and June 2007 VA medical records), and degenerative joint disease and avascular necrosis (September 2008 VA medical record).  
      
The Veteran also submitted a medical article from his VA physician - "Up To Date for osteonecrosis (avascular necrosis of bone)", and a lay statement from his friend R.G. relating that the Veteran was stiff and sore after football games in service; the RO received both documents in February 2005. The VA examiner should also consider such evidence.  

As to the claims for service connection for right and left hip disorders, such claims are inextricably intertwined with the issue of service connection for a left knee disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  If the examiner finds that the left knee disorder developed due to service, a medical opinion should be obtained as to whether the right and/or left hip disorder developed secondary to the left knee disorder.  

The Board also notes that the Veteran receives VA treatment through the VA Pacific Islands Health Care System, and the most recent treatment records are dated in November 2012.  Therefore, while on remand, all unassociated VA treatment should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records from the Pacific Islands Health Care System, including those dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been associated with the claims file, return the file to the June 2012 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims files, which includes service treatment records and VA treatment records, the VA physician should address the following:

a)  The examiner should identify all disabilities of the left knee.

The physician should reconcile, the findings of the prior VA medical records, including: (i) an X-ray finding of an intact left knee and a diagnosis of chronic synovitis and symptomatic patellar chondromalacia.  (September 29, 1993 VA medical record); (ii) a history of gout (September 17, 1993 and June 2007 VA medical records); and (iii) findings of degenerative joint disease and avascular necrosis process (September 2008 VA medical record).  If reconciliation is not possible, the VA physician should explain how he/she reached his/her opinion as to the current diagnosis.

b)  Is it at least as likely as not (i.e. at least a 50-50 probability) that any left knee disorder developed during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his active service?  The VA physician  should specifically consider (i) the Veteran's reports of left knee pain since service and football injuries while in service (from October 1972 to October 1973), (ii) the lay statement of R.G. (received in February 2005), and (iii) the medical article sent to him by his VA physician -"Up To Date for osteonecrosis (avascular necrosis of bone)" (received in February 2005).  

c)  Is it at least as likely as not (i.e. at least a 50-50 probability) that any left and/or right hip disorder developed during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his active service?  

d)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed within one year following the Veteran's discharge from service (i.e., October 1973)?  Again, consider statements made by the Veteran in this regard, including those noted above.  The lack of medical records documenting his symptoms/complaints should not be determinative in giving the opinion.  

d)  If the VA physician finds that a left knee disorder is related to service, is it at least as likely as not (i.e. at least a 50-50 probability) that the left knee disorder caused or aggravated any RIGHT and/or LEFT hip disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation (i.e., increased the severity of the underlying disability).  

If the examiner finds that any RIGHT and/or LEFT hip disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  In other words, a complete rationale for all opinions should be provided.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the diagnoses of prior VA medical opinion providers.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


